
	

114 HR 2854 IH: To amend the Internal Revenue Code of 1986 to repeal the occupational tax on gambling with respect to wagers authorized under State law.
U.S. House of Representatives
2015-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2854
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2015
			Mr. Heck of Nevada (for himself and Mr. Amodei) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the occupational tax on gambling with respect
			 to wagers authorized under State law.
	
	
		1.Repeal of occupational tax on gambling with respect to wagers authorized under State law
 (a)In generalSection 4411 of the Internal Revenue Code of 1986 is amended— (1)by striking section 4401 and inserting section 4401(a)(2),
 (2)by striking subsection (b), and (3)by striking (a) In general.—.
 (b)Effective dateThe amendments made by this section shall apply to taxable periods beginning after the date of the enactment of this Act.
			
